Name: Commission Regulation (EU) NoÃ 245/2014 of 13Ã March 2014 amending Commission Regulation (EU) NoÃ 1178/2011 of 3Ã November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew Text with EEA relevance
 Type: Regulation
 Subject Matter: labour market;  organisation of transport;  health;  European Union law;  employment;  air and space transport
 Date Published: nan

 14.3.2014 EN Official Journal of the European Union L 74/33 COMMISSION REGULATION (EU) No 245/2014 of 13 March 2014 amending Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 7(5) and 7(6), Whereas: (1) Commission Regulation (EU) No 1178/2011 (2) lays down the technical and administrative procedures related to civil aviation aircrew. (2) Some Member States have found that certain requirements of Regulation (EU) No 1178/2011 place an undue and disproportionate administrative or economic burden on themselves or on stakeholders and have requested derogations from certain requirements in accordance with Article 14(6) of Regulation (EC) No 216/2008. (3) The derogation requests have been analysed by the European Aviation Safety Agency, which in turn have resulted in a recommendation to the Commission to adopt certain derogations. (4) A number of editorial errors leading to unintended implementation difficulties have also been identified in Commission Regulation (EU) No 1178/2011 by Member States. (5) Therefore, the existing requirements should be amended in order to introduce the derogations that have a clear rulemaking effect and to correct editorial errors. (6) Further, Commission Regulation (EU) No 1178/2011 contains in Annex I (Part-FCL) requirements for training and checking towards an instrument rating (IR). These requirements for the IR were based on the former JAR-FCL requirements, and a need for their review has been identified. (7) Therefore, additional requirements for the qualification to fly in instrument meteorological conditions and specific requirements for sailplane cloud flying operations should be introduced. (8) In order to ensure that instrument training or experience gained before the application of this Regulation may be taken into account for the purpose of obtaining these ratings, the conditions for crediting this training, or the instrument experience gained should be laid down. (9) It should be possible for Member States to give credit for the instrument experience of a third-country rating holder if a level of safety equivalent to that specified by Regulation (EC) No 216/2008 can be guaranteed. Conditions for recognising this experience should also be laid down. (10) In order to ensure a smooth transition and a high uniform level of civil aviation safety in the European Union, implementing measures should reflect the state of the art, including best practices, and scientific and technical progress in the field of pilot training. Accordingly, technical requirements and administrative procedures agreed by the International Civil Aviation Organization (ICAO) and the already developed requirements in Annex I (Part-FCL) to Regulation (EU) No 1178/2011 as well as the existing national legislation, pertaining to a specific national environment, should be considered and reflected by this set of rules taking into account the specific needs of General Aviation pilots in Europe. (11) The Agency prepared draft Implementing Rules and submitted them as an Opinion to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (12) Member States that have established a national system for authorising pilots to fly in Instrument Meteorological Conditions (IMC) with limited privileges restricted to the national airspace of the Member State, and that can provide evidence that the system is safe and that there is a specific local need, should be allowed to continue to issue such authorisations for a limited period, subject to the fulfilment of certain conditions. (13) Commission Regulation (EU) 965/2012 (3) allows certain flights such as cost-sharing flights and introductory flights to be performed in accordance with the rules applicable to non-commercial operations of non-complex aircraft. There is, therefore, a need to ensure that the privileges of pilots established in Regulation (EU) 1178/2011 are consistent with this approach. (14) Therefore, it should be allowed to have flights of those categories identified in Regulation (EU) 965/2012 to be piloted by PPL, SPL, BPL or LAPL holders. (15) The measures provided for in this Regulation are in accordance with the Opinion of the European Aviation Safety Agency Committee established by Article 65 of Regulation (EC) No 216/2008 (16) Regulation (EU) No 1178/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EU) No 1178/2011 is amended as follows: (1) Article 3 is replaced by the following: Article 3 Pilot licensing and medical certification 1. Without prejudice to Article 8 of this Regulation, pilots of aircraft referred to in Article 4(1)(b) and (c) and Article 4(5) of Regulation (EC) No 216/2008 shall comply with the technical requirements and administrative procedures laid down in Annex I and Annex IV to this Regulation. 2. Notwithstanding the privileges of the holders of licences as defined in Annex I to this Regulation, holders of pilot licences issued in accordance with Subpart B or C of Annex I to this Regulation may carry out flights referred to in Article 6(4a) of Regulation (EU) No 965/2012. This is without prejudice to compliance with any additional requirements for the carriage of passengers or the development of commercial operations defined in Subparts B or C of Annex I to this Regulation. (2) In Article 4, the following paragraph 8 is added: 8. Until 8 April 2019, a Member State may issue an authorisation to a pilot to exercise specified limited privileges to fly aeroplanes under instrument flight rules before the pilot complies with all of the requirements necessary for the issue of an instrument rating in accordance with this Regulation, subject to the following conditions: (a) the Member State shall only issue these authorisations when justified by a specific local need which cannot be met by the ratings established under this Regulation; (b) the scope of the privileges granted by the authorisation shall be based on a safety risk assessment carried out by the Member State, taking into account the extent of training necessary for the intended level of pilot competence to be achieved; (c) the privileges of the authorisation shall be limited to the airspace of the Member States national territory or parts of it; (d) the authorisation shall be issued to applicants having completed appropriate training with qualified instructors and demonstrated the required competencies to a qualified examiner, as determined by the Member State; (e) the Member State shall inform the Commission, EASA and the other Member States of the specificities of this authorisation, including its justification and safety risk assessment. (f) the Member State shall monitor the activities associated with the authorisation to ensure an acceptable level of safety and take appropriate action in case of identifying an increased risk or any safety concerns; (g) the Member State shall carry out a review of the safety aspects of the implementation of the authorisation and submit a report to the Commission by 8 April 2017 at the latest. (3) In Article 12, paragraph 4 is replaced by the following: 4. By way of derogation from paragraph 1, Member States may decide not to apply the provisions of the Regulation to pilots holding a licence and associated medical certificate issued by a third country involved in the non-commercial operation of aircraft specified in Article 4(1)(b) or (c) of Regulation (EC) No 216/2008 until 8 April 2015. (4) Annexes I, II, III and VI are amended in accordance with the Annexes to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 143, 30.4.2004, p. 76. (2) OJ L 311, 25.11.2011, p. 1. (3) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). ANNEX I Annex I (Part-FCL) to Regulation (EU) No 1178/2011 is amended as follows: (1) The title of FCL.015 is replaced by the following: FCL.015 Application and issue, revalidation and renewal of licences, ratings and certificates (2) FCL.020 is replaced by the following: FCL.020 Student pilot (a) A student pilot shall not fly solo unless authorised to do so and supervised by a flight instructor. (b) Before his/her first solo flight, a student pilot shall be at least: (1) in the case of aeroplanes, helicopters and airships: 16 years of age; (2) in the case of sailplanes and balloons: 14 years of age. (3) FCL.025 is amended as follows: (a) the title is replaced by the following: FCL.025 Theoretical knowledge examinations for the issue of licences and ratings (b) in point (a) paragraphs (1) and (2) are replaced by the following: (1) Applicants shall take the entire set of theoretical knowledge examinations for a specific licence or rating under the responsibility of one Member State. (2) Applicants shall only take the theoretical knowledge examination when recommended by the approved training organisation (ATO) responsible for their training, once they have completed the appropriate elements of the training course of theoretical knowledge instruction to a satisfactory standard. (c) point (b) is amended as follows: (i) paragraph (1) is replaced by the following: (1) A pass in a theoretical knowledge examination paper will be awarded to an applicant achieving at least 75 % of the marks allocated to that paper. There is no penalty marking. (ii) paragraph 3 and the second subparagraph of point (b) are replaced by the following: (3) If an applicant has failed to pass one of the theoretical knowledge examination papers within 4 attempts, or has failed to pass all papers within either 6 sittings or the period mentioned in paragraph (2), he/she shall re-take the complete set of examination papers. Before re-taking the theoretical knowledge examinations, the applicant shall undertake further training at an ATO. The extent and scope of the training needed shall be determined by the ATO, based on the needs of the applicant. (d) in point (c) paragraph (1), point (ii) is replaced by the following: (ii) for the issue of a commercial pilot licence, instrument rating (IR) or en route instrument rating (EIR), for a period of 36 months; (4) FCL.035 is amended as follows: (a) point (a) is amended as follows: (i) paragraph (1) and the first sentence of paragraph 2 are replaced by the following: (1) Unless otherwise specified in this Part, flight time to be credited for a licence, rating or certificate shall have been flown in the same category of aircraft for which the licence, rating or certificate is sought. (2) PIC or under instruction. (ii) paragraph (3) is replaced by the following: (3) Flight time as co-pilot or PICUS. Unless otherwise determined in this Part, the holder of a pilot licence, when acting as co-pilot or PICUS, is entitled to be credited with all of the co-pilot time towards the total flight time required for a higher grade of pilot licence. (b) point (b) is amended as follows: (i) paragraph (1) is replaced by the following: (1) An applicant having passed the theoretical knowledge examination for an airline transport pilot licence shall be credited with the theoretical knowledge requirements for the light aircraft pilot licence, the private pilot licence, the commercial pilot licence and, except in the case of helicopters, the IR and the EIR in the same category of aircraft. (ii) the following paragraph (5) is added: (5) Notwithstanding point (b)(3), the holder of an IR(A) who has completed a competency-based modular IR(A) course or the holder of an EIR shall only be credited in full towards the requirements for theoretical knowledge instruction and examination for an IR in another category of aircraft when also having passed the theoretical knowledge instruction and examination for the IFR part of the course required in accordance with FCL.720.A.(b)(2)(i). (5) FCL.055 is amended as follows: (a) the introductory part of point (d) is replaced by the following: (d) Specific requirements for holders of an instrument rating (IR) or en-route instrument rating (EIR). Without prejudice to the paragraphs above, holders of an IR or an EIR shall have demonstrated the ability to use the English language at a level which allows them to: (b) point (e) is replaced by the following: (e) The demonstration of language proficiency and the use of English for IR or EIR holders shall be done through a method of assessment established by the competent authority. (6) In FCL.060 point (b), paragraph 3 is replaced by the following: (3) as cruise relief co-pilot unless he/she: (i) has complied with the requirements in (b)(1); or (ii) has carried out in the preceding 90 days at least 3 sectors as a cruise relief pilot on the same type or class of aircraft; or (iii) has carried out recency and refresher flying skill training in an FFS at intervals not exceeding 90 days. This refresher training may be combined with the operators refresher training prescribed in the relevant requirements of Part-ORO. (7) In FCL.105.A, point (b) is replaced by the following: (b) Holders of a LAPL(A) shall only carry passengers once they have completed 10 hours of flight time as PIC on aeroplanes or TMG after the issuance of the licence. (8) In FCL.105.S, point (b) is replaced by the following: (b) Holders of an LAPL(S) shall only carry passengers once they have completed 10 hours of flight time or 30 launches as PIC on sailplanes or powered sailplanes after the issuance of the licence. (9) FCL.105.B is replaced by the following: FCL.105.B LAPL(B)  Privileges The privileges of the holder of an LAPL for balloons are to act as PIC on hot-air balloons or hot-air airships with a maximum of 3 400 m3 envelope capacity or gas balloons with a maximum of 1 260 m3 envelope capacity, carrying a maximum of 3 passengers, such that there are never more than 4 persons on board of the aircraft. (10) In FCL.110.B the title is replaced by the following: (11) In point (c) of FCL.235, paragraph (2) is replaced by the following: (2) Failure in any item of a section will cause the applicant to fail the entire section. If the applicant fails only 1 section, he/she shall repeat only that section. Failure in more than 1 section will cause the applicant to fail the entire test. (12) In point (b) of FCL.205.A, paragraph (3) is replaced by the following: (3) the training, testing and checking for the ratings or certificates attached to this licence. (13) In point (b) of FCL.205.H, paragraph (3) is replaced by the following: (3) the training, testing and checking for the ratings and certificates attached to this licence. (14) In point (b) of FCL.205.As, paragraph (3) is replaced by the following: (3) the training, testing and checking for the ratings or certificates attached to this licence. (15) In FCL.205.S, point (c) is replaced by the following: (c) Notwithstanding (b)(2), the holder of an SPL with instructor or examiner privileges may receive remuneration for: (1) the provision of flight instruction for the LAPL(S) or the SPL; (2) the conduct of skill tests and proficiency checks for these licences; (3) the training, testing and checking for the ratings and certificates attached to these licences. (16) FCL.205.B is amended as follows: (a) point (a) is replaced by the following: (a) The privileges of the holder of a BPL are to act as PIC on balloons. (b) in point (c) paragraph (3) is replaced by the following: (3) the training, testing and checking for the ratings and certificates attached to these licences. (17) In point (a) of FCL.230.B, paragraph (2) is replaced by the following (2) 1 training flight with an instructor in a balloon within the appropriate class and within the largest group for which they have privileges; (18) In point (c) of FCL.510.A, paragraph (2) is replaced by the following: (2) Holders of a flight engineer licence issued in accordance with applicable national rules shall be credited with 50 % of the flight engineer time up to a maximum credit of 250 hours. These 250 hours may be credited against the 1 500 hours requirement of paragraph (b), and the 500 hours requirement of paragraph (b)(1), provided that the total credit given against any of these paragraphs does not exceed 250 hours. (19) FCL.600 is replaced by the following: FCL.600 IR  General Except as provided in FCL.825, operations under IFR on an aeroplane, helicopter, airship or powered-lift aircraft shall only be conducted by holders of a PPL, CPL, MPL and ATPL with an IR appropriate to the category of aircraft or when undergoing skill testing or dual instruction. (20) FCL.610 is amended as follows: (a) in point (a) paragraph (1), point (i) is replaced by the following: (i) the privileges to fly at night in accordance with FCL.810, if the IR privileges will be used at night; or (b) point (b) is replaced by the following: (b) have completed at least 50 hours of cross-country flight time as PIC in aeroplanes, TMGs, helicopters or airships, of which at least 10 or, in the case of airships, 20 hours shall be in the relevant aircraft category. (21) In FCL.615, point (b) is replaced by the following: (b) Examination. Applicants shall demonstrate a level of theoretical knowledge appropriate to the privileges granted in the following subjects:  Air Law,  Aircraft General Knowledge - Instrumentation,  Flight Planning and Monitoring,  Human Performance,  Meteorology,  Radio Navigation,  IFR Communications. (22) In point (a) of FCL.625.H, paragraph (2) is replaced by the following: (2) when not combined with the revalidation of a type rating, shall complete only section 5 and the relevant parts of section 1 of the proficiency check established in Appendix 9 to this Part for the relevant type of helicopter. In this case, an FTD 2/3 or an FFS representing the relevant type of helicopter may be used, but at least each alternate proficiency check for the revalidation of an IR(H) in these circumstances shall be performed in a helicopter. (23) In FCL.710, point (b) is replaced by the following: (b) If the variant has not been flown within a period of 2 years following the differences training, further differences training or a proficiency check in that variant shall be required to maintain the privileges, except for types or variants within the single-engine piston and TMG class ratings. (24) In point (b) of FCL.725, paragraph (4) is replaced by the following: (4) For single-pilot aeroplanes that are classified as high performance aeroplanes, the examination shall be written and comprise at least 100 multiple-choice questions distributed appropriately across the subjects of the syllabus. (25) In FCL.720.A, point (e) is replaced by the following: (e) Notwithstanding point (d), a Member State may issue a type rating with restricted privileges for multi-pilot aeroplanes that allows the holder of such rating to act as a cruise relief co-pilot above Flight Level 200, provided that two other members of the crew have a type rating in accordance with point (d). (26) In point (a) of FCL.740.A, paragraph (4) is replaced by the following: (4) The revalidation of an en route instrument rating (EIR) or an IR(A), if held, may be combined with a proficiency check for the revalidation of a class or type rating. (27) In FCL.735.As, point (a) is replaced by the following: (a) The MCC training course shall comprise at least: (1) 12 hours of theoretical knowledge instruction and exercises; and (2) 5 hours of practical MCC training; An FNPT II, or III qualified for MCC, an FTD 2/3 or an FFS shall be used. (28) Paragraph (1) of point (a) of FCL.810 is amended as follows: (a) the first subparagraph of paragraph (1) is replaced by the following: (1) If the privileges of an LAPL, an SPL or a PPL for aeroplanes, TMGs or airships are to be exercised in VFR conditions at night, applicants shall have completed a training course at an ATO. The course shall comprise: (b) point (ii) is replaced by the following: (ii) at least 5 hours of flight time in the appropriate aircraft category at night, including at least 3 hours of dual instruction, including at least 1 hour of cross-country navigation with at least one dual cross-country flight of at least 50 km (27 NM) and 5 solo take-offs and 5 solo full-stop landings. (29) The following new FCL.825 and FLC.830 are inserted: FCL.825 En route instrument rating (EIR) (a) Privileges and conditions (1) The privileges of the holder of an en route instrument rating (EIR) are to conduct flights by day under IFR in the en route phase of flight, with an aeroplane for which a class or type rating is held. The privilege may be extended to conduct flights by night under IFR in the en route phase of flight if the pilot holds a night rating in accordance with FCL.810. (2) The holder of the EIR shall only commence or continue a flight on which he/she intends to exercise the privileges of his/her rating if the latest available meteorological information indicates that: (i) the weather conditions on departure are such as to enable the segment of the flight from take-off to a planned VFR-to-IFR transition to be conducted in compliance with VFR; and (ii) at the estimated time of arrival at the planned destination aerodrome, the weather conditions will be such as to enable the segment of the flight from an IFR-to-VFR transition to landing to be conducted in compliance with VFR. (b) Prerequisites. Applicants for the EIR shall hold at least a PPL(A) and shall have completed at least 20 hours of cross-country flight time as PIC in aeroplanes. (c) Training course. Applicants for an EIR shall have completed, within a period of 36 months at an ATO: (1) at least 80 hours of theoretical knowledge instruction in accordance with FCL.615; and (2) instrument flight instruction, during which: (i) the flying training for a single-engine EIR shall include at least 15 hours of instrument flight time under instruction; and (ii) the flying training for a multi-engine EIR shall include at least 16 hours of instrument flight time under instruction, of which at least 4 hours shall be in multi-engine aeroplanes. (d) Theoretical knowledge. Prior to taking the skill test, the applicant shall demonstrate a level of theoretical knowledge appropriate to the privileges granted, in the subjects referred to in FCL.615(b). (e) Skill test. After the completion of the training, the applicant shall pass a skill test in an aeroplane with an IRE. For a multi-engine EIR, the skill test shall be taken in a multi-engine aeroplane. For a single-engine EIR, the test shall be taken in a single-engine aeroplane. (f) By way of derogation from points (c) and (d), the holder of a single-engine EIR who also holds a multi-engine class or type rating wishing to obtain a multi-engine EIR for the first time, shall complete a course at an ATO comprising at least 2 hours instrument flight time under instruction in the en route phase of flight in multi-engine aeroplanes and shall pass the skill test referred to in point (e). (g) Validity, revalidation, and renewal. (1) An EIR shall be valid for 1 year. (2) Applicants for the revalidation of an EIR shall: (i) pass a proficiency check in an aeroplane within a period of 3 months immediately preceding the expiry date of the rating; or (ii) within 12 months preceding the expiry date of the rating, complete 6 hours as PIC under IFR and a training flight of at least 1 hour with an instructor holding privileges to provide training for the IR(A) or EIR. (3) For each alternate subsequent revalidation, the holder of the EIR shall pass a proficiency check in accordance with point (g)(2)(i). (4) If an EIR has expired, in order to renew their privileges applicants shall: (i) complete refresher training provided by an instructor holding privileges to provide training for the IR(A) or EIR to reach the level of proficiency needed; and (ii) complete a proficiency check. (5) If the EIR has not been revalidated or renewed within 7 years from the last validity date, the holder will also be required to pass again the EIR theoretical knowledge examinations in accordance with FCL.615(b). (6) For a multi-engine EIR, the proficiency check for the revalidation or renewal, and the training flight required in point (g)(2)(ii) have to be completed in a multi-engine aeroplane. If the pilot also holds a single-engine EIR, this proficiency check shall also achieve revalidation or renewal of the single-engine EIR. (h) When the applicant for the EIR has completed instrument flight time under instruction with an IRI(A) or an FI(A) holding the privilege to provide training for the IR or EIR, these hours may be credited towards the hours required in point (c)(2)(i) and (ii) up to a maximum of 5 or 6 hours respectively. The 4 hours of instrument flight instruction in multi-engine aeroplanes required in point (c)(2)(ii) shall not be subject to this credit. (1) To determine the amount of hours to be credited and to establish the training needs, the applicant shall complete a pre-entry assessment at the ATO. (2) The completion of the instrument flight instruction provided by an IRI(A) or FI(A) shall be documented in a specific training record and signed by the instructor. (i) Applicants for the EIR, holding a Part-FCL PPL or CPL and a valid IR(A) issued in accordance with the requirements of Annex 1 to the Chicago Convention by a third country, may be credited in full towards the training course requirements mentioned in point (c). In order to be issued the EIR, the applicant shall: (1) successfully complete the skill test for the EIR; (2) by way of derogation from point (d), demonstrate during the skill test towards the examiner that he/she has acquired an adequate level of theoretical knowledge of air law, meteorology and flight planning and performance (IR); (3) have a minimum experience of at least 25 hours of flight time under IFR as PIC on aeroplanes. FCL.830 Sailplane Cloud Flying Rating (a) Holders of a pilot licence with privileges to fly sailplanes shall only operate a sailplane or a powered sailplane, excluding TMG, within cloud when they hold a sailplane cloud flying rating. (b) Applicants for a sailplane cloud flying rating shall have completed at least: (1) 30 hours as PIC in sailplanes or powered sailplanes after the issue of the licence; (2) a training course at an ATO including: (i) theoretical knowledge instruction; and (ii) at least 2 hours of dual flight instruction in sailplanes or powered sailplanes, controlling the sailplane solely by reference to instruments, of which a maximum of one hour may be completed on TMGs; and (3) a skill test with an FE qualified for this purpose. (c) Holders of an EIR or an IR(A) shall be credited against the requirement of (b)(2)(i). By way of derogation from point (b)(2)(ii), at least one hour of dual flight instruction in a sailplane or powered sailplane, excluding TMG, controlling the sailplane solely by reference to instruments shall be completed. (d) Holders of a cloud flying rating shall only exercise their privileges when they have completed in the last 24 months at least 1 hour of flight time, or 5 flights as PIC exercising the privileges of the cloud flying rating, in sailplanes or powered sailplanes, excluding TMGs. (e) Holders of a cloud flying rating who do not comply with the requirements in point (d) shall, before they resume the exercise of their privileges: (1) undertake a proficiency check with an FE qualified for this purpose; or (2) perform the additional flight time or flights required in point (d) with a qualified instructor. (f) Holders of a valid EIR or an IR(A) shall be credited in full against the requirements in point (d). (30) In paragraph 2 of point (b) of FCL.915, point (i) is replaced by the following: (i) completed at least 15 hours of flight time as a pilot on the class or type of aircraft on which flight instruction is to be given, of which a maximum of 7 hours may be in an FSTD representing the class or type of aircraft, if applicable; or (31) FCL.905.FI is amended as follows: (a) point (f) is replaced by the following: (f) a towing, aerobatic or, in the case of an FI(S), a cloud flying rating, provided that such privileges are held and the FI has demonstrated the ability to instruct for that rating to an FI qualified in accordance with point (i); (b) the introductory sentence of point (g) is replaced by the following: (g) an EIR or an IR in the appropriate aircraft category, provided that the FI has: (c) point (g), paragraph (3), point (i) is replaced by the following: (i) for multi-engine aeroplanes, met the requirements for a CRI for multi-engine aeroplanes; (d) in point (h), paragraph (2) is replaced by the following: (2) in the case of helicopters, the requirements established in FCL.910.TRI(c)(1) and the prerequisites for the TRI(H) training course established in FCL.915.TRI(d)(2); (32) In point (a) of FCL.910.FI, paragraph (3) is replaced by the following: (3) for class and type ratings for single-pilot, single-engine aircraft, except for single-pilot high performance complex aeroplanes, class and group extensions in the case of balloons and class extensions in the case of sailplanes; (33) In FCL.915.FI, point (e) is replaced by the following: (e) for an FI(S), have completed 100 hours of flight time and 200 launches as PIC on sailplanes. Additionally, where the applicant wishes to give flight instruction on TMGs, he/she shall have completed 30 hours of flight time as PIC on TMGs and an additional assessment of competence on a TMG in accordance with FCL.935 with an FI qualified in accordance with FCL.905.FI(i); (34) In point (b) of FCL.930.FI, paragraph (3) is amended as follows: (a) point (v) is replaced by the following: (v) in the case of an FI(B), at least 3 hours of flight instruction, including 3 take-offs. (b) the second subparagraph of paragraph (3) is replaced by the following: (4) When applying for an FI certificate in another category of aircraft, pilots holding or having held an FI(A), (H) or (As) shall be credited with 55 hours towards the requirement in point (b)(2)(i) or with 18 hours towards the requirements in point (b)(2)(ii). (35) In FCL.905.TRI, after the introductory words, point (a) is replaced by the following: (a) the revalidation and renewal of an EIR or an IR, provided the TRI holds a valid IR; (36) FCL.905.CRI is amended as follows: (a) in point (a) of FCL.905.CRI, paragraph (1) is replaced by the following: (1) the issue, revalidation or renewal of a class or type rating for single-pilot aeroplanes, except for single-pilot high performance complex aeroplanes, when the privileges sought by the applicant are to fly in single-pilot operations; (b) the following new point (c) is inserted: (c) Applicants for a CRI for multi-engine aeroplanes holding a CRI certificate for single-engine aeroplanes shall have fulfilled the prerequisites for a CRI established in FCL.915.CRI(a) and the requirements of FCL.930.CRI(a)(3) and FCL.935. (37) In FCL.905.IRI, point (a) is replaced by the following: (a) The privileges of an IRI are to instruct for the issue, revalidation and renewal of an EIR or an IR on the appropriate aircraft category. (38) In point (a) of FCL.915.IRI, paragraph (2) is replaced by the following: (2) in the case of applicants of an IRI(A) for multi-engine aeroplanes, meet the requirements of paragraphs FCL.915.CRI(a), FCL.930.CRI and FCL.935; (39) In point (d) of FCL.905.SFI, paragraph (2) is replaced by the following: (2) MCC training, when the SFI has privileges to instruct for multi-pilot helicopters. (40) In point (b) of FCL.915.MCCI, paragraph (1) is replaced by the following: (1) in the case of aeroplanes, airships and powered-lift aircraft, 1 500 hours of flying experience as a pilot in multi-pilot operations; (41) FCL.940.MI is replaced by the following: FCL.940.MI Validity of the MI certificate The MI certificate is valid as long as the FI, TRI or CRI certificate is valid. (42) FCL.1015 is amended as follows: (a) in point (b), the following paragraphs (4) and (5) are added: (4) a briefing on the need to review and apply the items in (3) when conducting skill tests, proficiency checks or assessments of competence of an applicant for which the competent authority is not the same that issued the examiner's certificate; and (5) an instruction on how to get access to these national procedures and requirements of other competent authorities when needed; (b) point (c) is replaced by the following: (c) Holders of an examiners certificate shall not conduct skill tests, proficiency checks or assessments of competence of an applicant for which the competent authority is not the same that issued the examiner's certificate, unless they have reviewed the latest available information containing the relevant national procedures of the applicant's competent authority. (43) In point (b) of FCL.1030, paragraph (3) is amended as follows: (a) a new point (iv) is added: (iv) a declaration that the examiner has reviewed and applied the national procedures and requirements of the applicants competent authority if the competent authority responsible for the applicants licence is not the same that issued the examiners certificate; (b) a new point (v) is added: (v) a copy of the examiner certificate containing the scope of his/her privileges as examiner in the case of skill tests, proficiency checks or assessments of competence of an applicant for which the competent authority is not the same that issued the examiners certificate. (44) FCL.1005.FE is amended as follows: (a) In point (a), the following paragraph (5) is added: (5) proficiency checks for the revalidation and renewal of EIRs, provided that the FE has completed at least 1 500 hours as a pilot on aeroplanes and complies with the requirements in FCL.1010.IRE(a)(2). (b) in point (d), paragraph (3) is replaced by the following: (3) skill tests for the extension of the SPL or LAPL(S) privileges to TMG, provided that the examiner has completed 300 hours of flight time as a pilot on sailplanes or powered sailplanes, including 50 hours of flight instruction on TMG; (4) skill tests and proficiency checks for the cloud flying rating, provided that the examiner has completed at least 200 hours of flight time as pilot on sailplanes or powered sailplanes, including at least 5 hours or 25 flights of flight instruction for the cloud flying rating or at least 10 hours of flight instruction for the EIR or IR(A). (45) In point (a) of FCL.1005.TRE, paragraph (2) is replaced by the following: (2) proficiency checks for revalidation or renewal of type ratings, EIRs and IRs; (46) In point (b) paragraph (5) of FCL.1010.TRE, point (ii) is replaced by the following: (ii) hold a CPL(H) or ATPL(H). (47) In point (b) of FCL.1005.CRE, the following paragraph (3) is added: (3) revalidation and renewal of EIRs, provided that the CRE has completed at least 1 500 hours as a pilot on aeroplanes and complies with the requirements in FCL.1010.IRE(a)(2). (48) FCL.1005.IRE is replaced by the following: FCL.1005.IRE IRE  Privileges The privileges of the holder of an IRE certificate are to conduct skill tests for the issue, and proficiency checks for the revalidation or renewal of EIRs or IRs. (49) Appendix 1 to Annex I (Part-FCL) is amended as follows: (a) paragraph 3.2 is replaced by the following 3.2. The applicant shall pass theoretical knowledge examinations as defined in this Part for the following subjects in the appropriate aircraft category: 021  Aircraft General Knowledge: Airframe and Systems, Electrics, Powerplant, Emergency Equipment, 022  Aircraft General Knowledge: Instrumentation, 032/034  Performance Aeroplanes or Helicopters, as applicable, 070  Operational Procedures, and 080  Principles of Flight (b) Paragraph 4.1. is replaced by the following: 4.1. An applicant for an IR or an EIR having passed the relevant theoretical examinations for a CPL in the same aircraft category is credited towards the theoretical knowledge requirements in the following subjects:  Human Performance,  Meteorology. (50) Appendix 3 to Annex I (Part-FCL) is amended as follows: (a) in section E, under the heading GENERAL in paragraph 12, point (d) is replaced by the following: (d) 6 hours of flight time shall be completed in a multi-engine aeroplane, if a multi-engine aeroplane is used for the skill test. (b) in Section K under the heading GENERAL in paragraph 3, point (a) is replaced by the following: (a) have completed 155 hours flight time, including 50 hours as PIC in helicopters of which 10 hours shall be cross-country. Hours as PIC of other categories of aircraft may count towards the 155 hours flight time as prescribed in paragraph 11 of Section K; (51) In Appendix 5 to Annex I (Part FCL) under the heading GENERAL, paragraph 2 is replaced by the following: 2. Approval for an MPL training course shall only be given to an ATO that is part of a commercial air transport operator certificated in accordance with Part-ORO or having a specific arrangement with such an operator. The licence shall be restricted to that specific operator until completion of the airline operators conversion course. (52) Appendix 6 to Part-FCL is amended as follows: (a) section A is amended as follows: (i) paragraph 2 is replaced by the following: 2. An applicant for a modular IR(A) course shall be the holder of a PPL(A) or a CPL(A). An applicant for the Procedural Instrument Flight Module, who does not hold a CPL(A), shall be holder of a Course Completion Certificate for the Basic Instrument Flight Module. The ATO shall ensure that the applicant for a multi-engine IR(A) course who has not held a multi-engine aeroplane class or type rating has received the multi-engine training specified in Subpart H prior to commencing the flight training for the IR(A) course. (ii) paragraph 10.2 is replaced by the following: 10.2. The holder of an IR(H) may have the total amount of training required in paragraphs 7 or 8 above reduced to 10 hours. (b) a new Section Aa is inserted: Aa. IR(A)  Competency-based modular flying training course GENERAL 1. The aim of the competency-based modular flying training course is to train PPL or CPL holders for the instrument rating, taking into account prior instrument flight instruction and experience. It is designed to provide the level of proficiency needed to operate aeroplanes under IFR and in IMC. The course shall consist of a combination of instrument flight instruction provided by an IRI(A) or an FI(A) holding the privilege to provide training for the IR and flight instruction within an ATO. 2. An applicant for such a competency-based modular IR(A) shall be the holder of a PPL(A) or CPL(A). 3. The course of theoretical instruction shall be completed within 18 months. The instrument flight instruction and the skill test shall be completed within the period of validity of the pass of the theoretical knowledge examinations. 4. The course shall comprise: (a) theoretical knowledge instruction to the IR(A) knowledge level; (b) instrument flight instruction. THEORETICAL KNOWLEDGE 5. An approved competency-based modular IR(A) course shall comprise at least 80 hours of theoretical knowledge instruction. The theoretical knowledge course may contain computer-based training and e-learning elements. A minimum amount of classroom teaching as required by ORA.ATO.305 has to be provided. FLYING TRAINING 6. The method of attaining an IR(A) following this modular course is competency-based. However, the minimum requirements below shall be completed by the applicant. Additional training may be required to reach required competencies. (a) A single-engine competency-based modular IR(A) course shall include at least 40 hours of instrument time under instruction, of which up to 10 hours may be instrument ground time in an FNPT I, or up to 25 hours in an FFS or FNPT II. A maximum of 5 hours of FNPT II or FFS instrument ground time may be conducted in an FNPT I. (i) When the applicant has: (A) completed instrument flight instruction provided by an IRI(A) or an FI(A) holding the privilege to provide training for the IR; or (B) prior flight time under IFR as PIC on aeroplanes, under a rating providing the privileges to fly under IFR and in IMC these hours may be credited towards the 40 hours above up to maximum of 30 hours, (ii) When the applicant has prior instrument flight time under instruction other than specified in point (a)(i), these hours may be credited towards the required 40 hours up to a maximum of 15 hours. (iii) In any case, the flying training shall include at least 10 hours of instrument flight time under instruction in an aeroplane at an ATO. (iv) The total amount of dual instrument instruction shall not be less than 25 hours. (b) A multi-engine competency-based modular IR(A) course shall include at least 45 hours instrument time under instruction, of which up to 10 hours may be instrument ground time in an FNPT I, or up to 30 hours in an FFS or FNPT II. A maximum of 5 hours of FNPT II or FFS instrument ground time may be conducted in an FNPT I. (i) When the applicant has: (A) completed instrument flight instruction provided by an IRI(A) or an FI(A) holding the privilege to provide training for the IR; or (B) prior flight time under IFR as PIC on aeroplanes, under a rating giving the privileges to fly under IFR and in IMC these hours may be credited towards the 45 hours above up to a maximum of 35 hours. (ii) When the applicant has prior instrument flight time under instruction other than specified in point (b)(i), these hours may be credited towards the required 45 hours up to a maximum of 15 hours. (iii) In any case, the flying training shall include at least 10 hours of instrument flight time under instruction in a multi-engine aeroplane at an ATO. (iv) The total amount of dual instrument instruction shall not be less than 25 hours, of which at least 15 hours shall be completed in a multi-engine aeroplane. (c) To determine the amount of hours credited and to establish the training needs, the applicant shall complete a pre-entry assessment at an ATO. (d) The completion of the instrument flight instruction provided by an IRI(A) or FI(A) in accordance with point (a)(i) or (b)(i) shall be documented in a specific training record and signed by the instructor. 7. The flight instruction for the competency-based modular IR(A) shall comprise: (a) procedures and manoeuvres for basic instrument flight covering at least: (i) basic instrument flight without external visual cues; (ii) horizontal flight; (iii) climbing; (iv) descent; (v) turns in level flight, climbing and descent; (vi) instrument pattern; (vii) steep turn; (viii) radio navigation; (ix) recovery from unusual attitudes; (x) limited panel; and (xi) recognition and recovery from incipient and full stall; (b) pre-flight procedures for IFR flights, including the use of the flight manual and appropriate air traffic services documents for the preparation of an IFR flight plan; (c) procedure and manoeuvres for IFR operation under normal, abnormal, and emergency conditions covering at least: (i) transition from visual to instrument flight on take-off; (ii) standard instrument departures and arrivals; (iii) en route IFR procedures; (iv) holding procedures; (v) instrument approaches to specified minima; (vi) missed approach procedures; and (vii) landings from instrument approaches, including circling; (d) in-flight manoeuvres and particular flight characteristics; (e) if required, operation of a multi-engine aeroplane in the above exercises, including: (i) operation of the aeroplane solely by reference to instruments with one engine simulated inoperative; (ii) engine shutdown and restart (to be carried out at a safe altitude unless carried out in an FFS or FNPT II). 8. Applicants for the competency-based modular IR(A) holding a Part-FCL PPL or CPL and a valid IR(A) issued in compliance with the requirements of Annex 1 to the Chicago Convention by a third country may be credited in full towards the training course mentioned in paragraph 4. In order to be issued the IR(A), the applicant shall: (a) successfully complete the skill test for the IR(A) in accordance with Appendix 7; (b) demonstrate to the examiner during the skill test that he/she has acquired an adequate level of theoretical knowledge of air law, meteorology and flight planning and performance (IR); and (c) have a minimum experience of at least 50 hours of flight time under IFR as PIC on aeroplanes. PRE-ENTRY ASSESSMENT 9. The content and duration of the pre-entry assessment shall be determined by the ATO based on the prior instrument experience of the applicant. MULTI-ENGINE 10. The holder of a single-engine IR(A) who also holds a multi-engine class or type rating wishing to obtain a multi-engine IR(A) for the first time shall complete a course at an ATO comprising at least 5 hours instrument time under instruction in multi-engine aeroplanes, of which 3 hours may be in an FFS or FNPT II and shall pass a skill test. (c) Section B is amended as follows: (i) paragraph 2 is replaced by the following: 2. An applicant for a modular IR(H) course shall be the holder of a PPL(H), or a CPL(H) or an ATPL(H). Prior to commencing the aircraft instruction phase of the IR(H) course, the applicant shall be the holder of the helicopter type rating used for the IR(H) skill test, or have completed approved type rating training on that type. The applicant shall hold a certificate of satisfactory completion of MCC if the skill test is to be conducted in Multi- Pilot conditions. (ii) paragraph 9.2 is replaced by the following: 9.2. The holder of an IR(A) may have the amount of training required reduced to 10 hours. (iii) the following paragraph 9.3 is inserted: 9.3. The holder of a PPL(H) with a helicopter night rating or a CPL(H) may have the total amount of instrument time under instruction required reduced by 5 hours. (53) Appendix 9 to Annex I (Part-FCL) is amended as follows: (a) in section B paragraph 5 point (f), point (i) is replaced by the following: (i) the qualification of the FFS or FNPT II as set out in the relevant requirements of Part-ARA and Part-ORA; (b) Section C is amended as follows: (i) the introductory sentence to paragraph 4 is replaced by the following: 4. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the helicopter used. (ii) in paragraph 10, point (i) is replaced by the following: (i) the qualification of the FSTD as set out in the relevant requirements of Part-ARA and Part-ORA; (iii) in Section D paragraph 8, point (a) is replaced by the following (a) the qualification of the flight simulation training devices as set out in the relevant requirements of Part-ARA and Part-ORA; (iv) in Section E paragraph 8, the introductory sentence and point (a) are replaced by the following: 8. Flight Simulation Training Devices shall be used for practical training and testing if they form part of a type rating course. The following considerations will apply to the course: (a) the qualification of the flight simulation training devices as set out in the relevant requirements of Part-ARA and Part-ORA;. ANNEX II Annex II to Regulation (EU) No 1178/2011 is amended as follows: (1) Paragraph 1 of Section A. Aeroplanes is amended as follows: (a) point (b) is replaced by the following: (b) demonstrate knowledge of the relevant parts of the operational requirements and Part-FCL; (b) point (d) is replaced by the following: (d) comply with the requirements set out in the following table: National licence held Total flying hours experience Any further requirements Replacement Part-FCL licence and conditions (where applicable) Removal of conditions (1) (2) (3) (4) (5) ATPL(A) > 1 500 as PIC on multi-pilot aeroplanes None ATPL(A) Not applicable (a) ATPL(A) > 1 500 on multi-pilot aeroplanes None as in (c)(4) as in (c)(5) (b) ATPL(A) > 500 on multi-pilot aeroplanes Demonstrate knowledge of flight planning and performance as required by FCL.515 ATPL(A), with type rating restricted to co-pilot Demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (c) CPL/IR(A) and passed an ICAO ATPL theory test in the Member State of licence issue (i) demonstrate knowledge of flight planning and performance as required by FCL.310 and FCL.615(b) (ii) meet remaining requirements of FCL.720.A(c) CPL/IR(A) with ATPL theory credit Not applicable (d) CPL/IR(A) > 500 on multi-pilot aeroplanes, or in multi-pilot operations on single-pilot aeroplanes CS-23 commuter category or equivalent in accordance with the relevant requirements of Part-CAT and Part-ORO for commercial air transport (i) pass an examination for ATPL(A) knowledge in the Member State of licence issue (1) (ii) meet remaining requirements of FCL.720.A(c) CPL/IR(A) with ATPL theory credit Not applicable (e) CPL/IR(A) < 500 as PIC on single-pilot aeroplanes Demonstrate knowledge of flight planning and flight performance for CPL/IR level As (4)(f) Obtain multi-pilot type rating in accordance with Part-FCL (g) CPL(A) > 500 as PIC on single-pilot aeroplanes Night rating, if applicable CPL(A), with type/class ratings restricted to single-pilot aeroplanes (h) CPL(A) < 500 as PIC on single-pilot aeroplanes (i) Night rating, if applicable; (ii) demonstrate knowledge of flight performance and planning as required by FCL.310 as (4)(h) (i) PPL/IR(A)  ¥ 75 in accordance with IFR PPL/IR(A) (the IR restricted to PPL) Demonstrate knowledge of flight performance and planning as required by FCL.615(b) (j) PPL(A)  ¥ 70 on aeroplanes Demonstrate the use of radio navigation aids PPL(A) (k) (2) Paragraph 1 of Section B. Helicopters is amended as follows: (a) point (b) is replaced by the following: (b) demonstrate knowledge of the relevant parts of the operational requirements and Part-FCL; (b) point (d) is replaced by the following: (d) comply with the requirements set out in the following table: National licence held Total flying hours experience Any further requirements Replacement Part-FCL licence and conditions (where applicable) Removal of conditions (1) (2) (3) (4) (5) ATPL(H) valid IR(H) > 1 000 as PIC on multi-pilot helicopters none ATPL(H) and IR Not applicable (a) ATPL(H) no IR(H) privileges > 1 000 as PIC on multi-pilot helicopters none ATPL(H) (b) ATPL(H) valid IR(H) > 1 000 on multi-pilot helicopters None ATPL(H), and IR with type rating restricted to co-pilot demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (c) ATPL(H) no IR(H) privileges > 1 000 on multi-pilot helicopters None ATPL(H) type rating restricted to co-pilot demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (d) ATPL(H) valid IR(H) > 500 on multi-pilot helicopters demonstrate knowledge of flight planning and flight performance as required by FCL.515 and FCL.615(b) as (4)(c) as (5)(c) (e) ATPL(H) no IR(H) privileges > 500 on multi-pilot helicopters as (3)(e) as (4)(d) as (5)(d) (f) CPL/IR(H) and passed an ICAO ATPL(H) theory test in the Member State of licence issue (i) demonstrate knowledge of flight planning and flight performance as required by FCL.310 and FCL.615(b); (ii) meet remaining requirements of FCL.720.H(b) CPL/IR(H) with ATPL(H) theory credit, provided that the ICAO ATPL(H) theory test is assessed as being at Part-FCL ATPL level Not applicable (g) CPL/IR(H) > 500 hrs on multi-pilot helicopters (i) to pass an examination for Part-FCL ATPL(H) theoretical knowledge in the Member State of licence issue (2) (ii) to meet remaining requirements of FCL.720.H(b) CPL/IR(H) with Part-FCL ATPL(H) theory credit Not applicable (h) CPL/IR(H) > 500 as PIC on single-pilot helicopters None CPL/IR(H) with type ratings restricted to single-pilot helicopters obtain multi-pilot type rating as required by Part-FCL (i) CPL/IR(H) < 500 as PIC on single-pilot helicopters demonstrate knowledge of flight planning and flight performance as required by FCL.310 and FCL.615(b) as (4)(i) (j) CPL(H) > 500 as PIC on single-pilot helicopters night rating CPL(H), with type ratings restricted to single-pilot helicopters (k) CPL(H) < 500 as PIC on single-pilot helicopters night rating demonstrate knowledge of flight performance and planning as required by FCL.310 as (4)(k) (l) CPL(H) Without night rating > 500 as PIC on single-pilot helicopters As (4)(k) and restricted to day VFR operations Obtain multi-pilot type rating as required by Part-FCL and a night rating (m) CPL(H) Without night rating < 500 as PIC on single-pilot helicopters demonstrate knowledge of flight planning and flight performance as required by FCL.310 As (4)(k) and restricted to day VFR operations (n) PPL/IR(H)  ¥ 75 in accordance with IFR PPL/IR(H) (the IR restricted to PPL) Demonstrate knowledge of flight performance and planning as required by FCL.615(b) (o) PPL(H)  ¥ 75 on helicopters demonstrate the use of radio navigation aids PPL (H) (p) (1) CPL holders already holding a type rating for a multi-pilot aeroplane are not required to have passed an examination for ATPL(A) theoretical knowledge whilst they continue to operate that same aeroplane type, but will not be given ATPL(A) theory credit for a Part-FCL licence. If they require another type rating for a different multi-pilot aeroplane, they must comply with column (3), row (e)(i) of the above table. (2) CPL holders already holding a type rating for a multi-pilot helicopter are not required to have passed an examination for ATPL(H) theoretical knowledge whilst they continue to operate that same helicopter type, but will not be given ATPL(H) theory credit for a Part-FCL licence. If they require another type rating for a different multi-pilot helicopter, they must comply with column (3), row (h)(i) of the table. ANNEX III Annex III to Regulation (EU) No 1178/2011 is amended as follows: (1) Section A. Validation of Licences is amended as follows: (a) paragraph 1 is replaced by the following: 1. A pilot licence issued in compliance with the requirements of Annex 1 to the Chicago Convention by a third country may be validated by the competent authority of a Member State. Pilots shall apply to the competent authority of the Member State where they reside or are established. If they are not residing in the territory of a Member State, pilots shall apply to the competent authority of the Member State where the operator for which they are flying or intend to fly has its principal place of business, or where the aircraft on which they are flying or intend to fly is registered. (b) paragraph 3 is amended as follows: (i) points (b) and (c) are replaced by the following: (b) demonstrate that he/she has acquired knowledge of the relevant parts of the operational requirements and Part-FCL; (c) demonstrate that he/she has acquired language proficiency in accordance with FCL.055; (ii) point (e) is replaced by the following: (e) in the case of aeroplanes, comply with the experience requirements set out in the following table: Licence held Total flying hours experience Privileges (1) (2) (3) ATPL(A) > 1 500 hours as PIC on multi- pilot aeroplanes Commercial air transport in multi- pilot aeroplanes as PIC (a) ATPL(A) or CPL(A)/IR (1) > 1 500 hours as PIC or co-pilot on multi-pilot aeroplanes according to operational requirements Commercial air transport in multi- pilot aeroplanes as co-pilot (b) CPL(A)/IR > 1 000 hours as PIC in commercial air transport since gaining an IR Commercial air transport in single-pilot aeroplanes as PIC (c) CPL(A)/IR > 1 000 hours as PIC or as co-pilot in single-pilot aeroplanes according to operational requirements Commercial air transport in single-pilot aeroplanes as co-pilot according to the operational requirements (d) ATPL(A), CPL (A)/IR, CPL(A) > 700 hours in aeroplanes other than TMGs, including 200 hours in the activity role for which acceptance is sought, and 50 hours in that role in the last 12 months Exercise of privileges in aeroplanes in operations other than commercial air transport (e) CPL(A) > 1 500 hours as PIC in commercial air transport including 500 hours on seaplane operations Commercial air transport in single-pilot aeroplanes as PIC (f) (c) paragraph 4 is amended as follows: (i) point (c) is replaced by the following; (c) demonstrate that he/she has acquired language proficiency in accordance with FCL.055; (ii) point (e) is replaced by the following: (e) have a minimum experience of at least 100 hours of instrument flight time as PIC in the relevant category of aircraft. (d) paragraph 6, point (b) is replaced by the following: (b) is employed, directly or indirectly, by an aircraft manufacturer. (2) In Section B. CONVERSION OF LICENCES, paragraph 1 is replaced by the following: 1. A PPL/BPL/SPL, a CPL or an ATPL licence issued in compliance with the requirements of Annex 1 to the Chicago Convention by a third country may be converted into a Part-FCL PPL/BPL/SPL with a single-pilot class or type rating by the competent authority of a Member State. (1) CPL(A)/IR holders on multi-pilot aeroplanes shall have demonstrated ICAO ATPL(A) level knowledge before acceptance. ANNEX IV Annex VI to Regulation (EU) No 1178/2011 is amended as follows: (1) In Section II of Subpart FCL, ARA.FCL.205 point (b) is replaced by the following: (b) The competent authority shall maintain a list of examiners it has certified. The list shall state the privileges of the examiners and be published and kept updated by the competent authority. (2) In Section II of Subpart FCL, ARA.FCL.210 is replaced by the following: ARA.FCL.210 Information for examiners (a) The competent authority shall notify the Agency of the national administrative procedures, requirements for protection of personal data, liability, accident insurance and fees applicable in its territory, which shall be used by examiners when conducting skill tests, proficiency checks or assessments of competence of an applicant for which the competent authority is not the same that issued the examiners certificate. (b) To facilitate dissemination and access to the information received from competent authorities under (a), the Agency shall publish this information according to a format prescribed by it. (c) The competent authority may provide examiners it has certified and examiners certified by other competent authorities exercising their privileges in their territory with safety criteria to be observed when skill tests and proficiency checks are conducted in an aircraft. (3) SUBPART MED is amended as follows: (a) In Section I, ARA.MED.130 is replaced by the following: ARA.MED.130 Medical certificate format The medical certificate shall conform to the following specifications: (a) Content (1) State where the pilot licence has been issued or applied for (I), (2) Class of medical certificate (II), (3) Certificate number commencing with the UN country code of the State where the pilot licence has been issued or applied for and followed by a code of numbers and/or letters in Arabic numerals and latin script (III), (4) Name of holder (IV), (5) Nationality of holder (VI), (6) Date of birth of holder: (dd/mm/yyyy) (XIV), (7) Signature of holder (VII), (8) Limitation(s) (XIII), (9) Expiry date of the medical certificate (IX) for: (i) Class 1 single pilot commercial operations carrying passengers, (ii) Class 1 other commercial operations, (iii) Class 2, (iv) LAPL (10) Date of medical examination (11) Date of last electrocardiogram (12) Date of last audiogram (13) Date of issue and signature of the AME or medical assessor that issued the certificate. GMP may be added to this field if they have the competence to issue medical certificates under the national law of the Member State where the licence is issued. (14) Seal or stamp (XI) (b) Material: Except for the case of LAPL issued by a GMP the paper or other material used shall prevent or readily show any alterations or erasures. Any entries or deletions to the form shall be clearly authorised by the licensing authority. (c) Language: Certificates shall be written in the national language(s) and in English and such other languages as the licensing authority deems appropriate. (d) All dates on the medical certificate shall be written in a dd/mm/yyyy format. (b) In Section II, ARA.MED.200 Aero-medical examiners (AMEs), point (b) is replaced by the following: (b) When satisfied that the AME is in compliance with the applicable requirements, the competent authority shall issue, revalidate, renew or change the AME certificate for a period not exceeding 3 years, using the form established in appendix VII to this Part. (4) In Appendix II, Standard EASA format for cabin crew attestations, the part Instructions is amended as follows: (a) points (a) and (b) are replaced by the following: (a) The cabin crew attestation shall include all items specified in EASA Form 142 in accordance with items 1 - 12 as listed and described below. (b) Size shall be either 105mm Ã  74mm (one-eighth A4) or 85mm Ã  54mm, and the material used shall prevent or readily show any alterations or erasures. (b) Item 8 is replaced by the following: Item 8: Identification details of the competent authority of the Member State where the attestation is issued shall be entered and shall provide the full name of the competent authority, postal address, and official seal, stamp or logo as applicable. (c) the first sentence of Item 9 is replaced by the following: If the competent authority is the issuing body, the term competent authority  and official seal, stamp or logo shall be entered. (5) Appendix V, CERTIFICATE FOR AERO-MEDICAL CENTRES (AeMCs) is replaced with the following: Appendix V to ANNEX VI PART-ARA (6) The content of Appendix VI is deleted and is replaced by the following: (BLANK PAGE).